expedite the process, and submitted their applications with a motion to
                associate counsel on April 30, 2014.      See SCR 42(3) (setting forth the
                requirements for applying for pro hac vice admission). Thereafter the
                district court denied the motion without a hearing, citing SCR 42(6)
                (making the grant or denial of a motion to associate counsel discretionary),
                but failed to otherwise explain its ruling. Petitioners' subsequent motion
                for reconsideration was denied, and this petition followed. As directed,
                both respondent, the Honorable Jessie Walsh, District Judge, and real
                parties in interest have filed answers to the petition and petitioners have
                filed a reply.
                             The resolution of a motion to associate pro hac vice counsel
                rests within the district court's discretion. SCR 42(6). And a writ of
                mandamus is available to control a district court's arbitrary or capricious
                exercise of its discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008).
                             In seeking mandamus relief, petitioners argue that Ms.
                Burnside and Mr. Hendrick met all of the requirements for pro hac vice
                admission and that petitioners did not intend to delay the underlying trial
                by seeking to associate these attorneys. Despite petitioners' repeated
                assertions, both in this court and below, that they did not want to continue
                or otherwise delay the trial, both Judge Walsh and real parties in interest
                contend that the motion to associate counsel was properly denied because
                granting the request would delay trial to the prejudice of real parties in
                interest.
                             Aside from the asserted potential to delay the trial, our review
                of the documents before us reveals no other basis for denying the motion to
                associate counsel. Both Ms. Burnside and Mr. Hendrick met all of the


SUPREME COURT
        OF
     NEVADA


(0) 1947A
requirements for pro hac vice admission, as they are members in good
standing in the jurisdictions in which they are admitted, have no
disciplinary actions against them, and have not previously applied for pro
hac vice admission.    See SCR 42(4) (setting forth the requirements for
requesting pro hac vice admission); SCR 42(6)(a) (labeling more than five
pro hac vice appearances in three years as excessive, unless special
circumstances exist). And while Judge Walsh asserts that petitioners
failed to demonstrate that Ms. Burnside and Mr. Hendrick were better
able to represent them than their current counsel, SCR 42 does not
require such a showing in order to associate pro hac vice counsel.
            While we recognize the concerns expressed by Judge Walsh
and real parties in interest over the prejudice that would be caused by a
potential delay in the trial, given petitioners' repeated assertions that they
do not want to continue or otherwise delay the trial, this concern can be
addressed through the district court's resolution of a motion for a
continuance if petitioners make such a request. Thus, under the
circumstances presented here, we conclude that the district court's refusal
to allow petitioners to associate pro hac vice counsel who met all of the
requirements for admission was an arbitrary and capricious exercise of
discretion. See Tobacco Superstore, Inc. v. Darrough, 207 S.W.3d 511, 517
(Ark. 2005) (holding that the district court abused its discretion in denying
pro hac vice admission to counsel that met all state requirements for
admission); THI Holdings, LLC v. Shattuck, 93 So. 3d 419, 423 (Fla. Dist.
Ct. App. 2012) (providing that, while the resolution of a request for pro hac
vice admission rests within the district court's discretion, such
applications "should usually be granted on a pro forma basis if it is facially
sufficient and if the attorney is a member in good standing of the bar of



                                       3
                another jurisdiction"); cf. Nev. Yellow Cab Corp. v. Eighth Judicial Dist.
                Court, 123 Nev. 44, 53, 152 P.3d 737, 743 (2007) (holding that a party's
                interest in being represented by counsel of its choice must be considered
                before disqualifying a party's attorney).
                            Accordingly, we grant the petition. The clerk of this court
                shall issue a writ of mandamus directing the district court to vacate the
                order denying the motion associate pro hac vice counsel and to instead
                enter an order granting that motion.
                            It is so ORDERED.'

                                                                                         J.




                                                            Douglas


                                                                                         J.



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Snell & Wilmer, LLP/Las Vegas
                     Rainey Legal Group, PLLC
                     Eighth District Court Clerk



                       'In light of our resolution of this matter, we deny as moot
                petitioners' stay motion.

                      As this matter warranted our expedited consideration and decision,
                this order is being entered for the purposes of providing the parties
                immediate resolution. Because this writ petition raises important legal
                issues in need of clarification, however, an opinion in this matter will be
                forthcoming.


SUPREME COURT
        OF
     NEVADA


(0) 1947A